Exhibit 10.2

FORM OF

The FIRST AMENDMENT TO THE UQM TECHNOLOGIES, INC.
EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO THE AGREEMENT (the “Amendment”) dated as of January 5,
2016, is between UQM Technologies, Inc., a Colorado corporation (“Employer”),
and _________  (“Executive”).

Recitals

A.Executive and Employer are currently parties to an Employment Agreement, dated
July 20, 2015 (the “Agreement”).

B.Employer and Executive wish to modify the terms of the Agreement as provided
herein.  By its terms, the Prior Agreement will expire on August 31, 2015.

Agreement

In consideration of the mutual promises, covenants and conditions hereinafter
set forth, Employer and Executive agree as follows:

1. Section 7(c)(iv) of the Agreement is hereby deleted in its entirety and
replaced as follows:

The acquisition by any individual, entity or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% of either (1) the then
outstanding shares of common stock of Employer (the “Outstanding Company Common
Stock”) or (2) the combined voting power of the then outstanding voting
securities (assuming the conversion of all securities of Employer held by the
Person that are convertible into voting securities of Employer) of Employer
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (A), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from Employer as authorized by the board
of directors of Employer of an amount of shares less than 50% of the Company’s
then outstanding common stock on a fully diluted basis, (2) any acquisition by
Employer, including any acquisition which, by reducing the number of shares
outstanding, is the sole cause for increasing the percentage of shares
beneficially owned by any such Person to more than the applicable percentage set
forth above, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Employer or any entity controlled by Employer or (4)
any acquisition by any entity pursuant to a transaction which complies with
clauses (1), (2) and (3) of Section 7(c)(iii)(C).



--------------------------------------------------------------------------------

 

2. Section 12(a) of the Agreement is hereby deleted in its entirety and replaced
as follows:

Non-Competition. Executive agrees and covenants that, without the Board's prior
written consent and except on behalf of Employer, he will not in any manner,
directly or indirectly, own, manage, operate, control, be employed by,
participate in, assist or be associated in any manner with any person, firm or
corporation anywhere in the world whose business competes with Employer or any
subsidiary of Employer. This covenant shall remain in effect until (i) if his
employment is terminated pursuant to Sections 7(a), (c), (d) or (e), a date six
months after the date Executive's employment is terminated, or (ii) if his
employment is terminated pursuant to Section 7(b), until the termination date.
Notwithstanding any other provision of this Agreement, Executive may own up to
3% of the outstanding stock of a competing publicly traded corporation so long
as he takes no other action furthering the business of such corporation.

3. Section 12(b) of the Agreement is hereby deleted in its entirety and replaced
as follows:

Non-Solicitation. Until a date six months after the termination date, Executive
shall not (i) solicit any other employee of Employer to leave the employ of
Employer, or in any way interfere with the relationship between Employer and any
other employee of Employer, or (ii) induce any customer, supplier, licensee, or
other business relation of Employer to cease doing business with Employer, or in
any way interfere with the relationship between any customer or business
relation and Employer.

 

All other terms of the Agreement not modified herein shall remain in full force
and effect. 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.

EXECUTIVE:

 

 

[name]

 

EMPLOYER:

 

UQM TECHNOLOGIES, INC.

By:

 

 

Joseph R. Mitchell

 

President and CEO

 



2

--------------------------------------------------------------------------------